DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                Cross-Reference to Related Applications
2.   This application is a 371 of PCT/US2016/025444 03/31/2016 which claims benefit of 62/141,222 03/31/2015.      
                              Continued Examination under 37 CFR 1.114
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.
      The request for continued examination has been entered on 02/07/2022.
      In the request for continued examination, the Terminal Disclaimer filed on 02/07/2022 and has been approved on 02/08/2022 and claims 1-3, 5-16 and 18-20 are currently pending in the application.

       This application is in condition for allowance except for the following formal matters:
         Specification
         In the specification filed on 07/02/2018, a term of “floating diffusion region” and “floating diffusion used inconsistent. Corrections are required.
         Claims

                                        Allowable Subject Matter
4.    Claims 1-3, 5-16 and 18-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an image sensor comprising wherein the floating diffusion and the channel region are configured such that charge selectively transferred to the floating diffusion by operation of the transfer gate causes a change in the gate potential that is followed by the potential of the source, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-3 and 5-13 are directly or indirectly depend on the independent claim 1.     
       Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a method for providing an image sensor comprising a plurality of pixels, the method comprising wherein the floating diffusion and the channel region are configured such that charge selectively transferred to the floating diffusion by operation of the transfer gate causes a change in the gate potential that is followed by the potential of the source, in combinations with the other steps as cited in the independent claim 14.
        Claims 15-16 and 18-20 are directly or indirectly depend on the independent claim 14.     
 
          Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                     Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. CHEN et al. (U.S. Publication No. 2015/0380448 A1), WU et al. (U.S. Publication No. 2011/0169055 A1), Manabe(U.S. Publication No. 2013/0221194 A1) and Shinohara (U.S. Publication No. 2011/0187911 A1).
                                                       Conclusion

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892